 

LIMITED WAIVER AND NINTH AMENDMENT

 

This LIMITED WAIVER AND NINTH AMENDMENT dated as of November 1, 2012 (this
“Limited Waiver and Ninth Amendment”), is between RB International Finance (USA)
LLC (formerly known as RZB Finance LLC, the “Lender”) and Regional Enterprises,
Inc., a Virginia corporation (as successor by assumption of obligations to
Central Energy Partners LP (formerly known as Rio Vista Energy Partners L.P.),
the “Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, the Lender and the Borrower are parties to the Loan Agreement dated as
of July 26, 2007 (as amended, supplemented or otherwise modified from time to
time prior to the effectiveness hereof, the “Loan Agreement”);

 

WHEREAS, the Borrower has requested the Lender to waive until (but not
including) March 31, 2013, the following Events of Default under the Loan
Agreement: (a) an Event of Default that has occurred and is continuing under
Section 7.1(A)(2) of the Loan Agreement solely as a result of the Borrower’s
failure to pay, in accordance with Section 2.2(C)(2) of the Loan Agreement,
interest on the Loans (at the Default Rate) in the amount of $12,359.31, for the
month ended October 31, 2012 (which was due and payable on November 1, 2012);
and (b) an Event of Default that has occurred and is continuing under Section
7.1(A)(1) of the Loan Agreement solely as a result of the Borrower’s failure to
pay, in accordance with Section 2.4(B) of the Loan Agreement, principal on the
Loans in the amount of $180,000, which was due and payable in the amount of
$90,000 on the last Business Day of September 2012 and $90,000 on the last
Business Day of October 2012 (collectively (under clauses (a) and (b) above),
the “Existing Defaults”);

 

WHEREAS, the Borrower has requested that the Lender also agree to certain
amendments to the Loan Agreement; and

 

WHEREAS, the Lender is willing to agree to such waivers and amendments, subject
to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings given to them in the Loan Agreement. The
following terms used herein shall have the following meanings:

 

“Existing Defaults” has the meaning given to such term in the Preamble to this
Limited Waiver and Ninth Amendment.

 



- 1 -

 

 

“Waiver Default” means (i) the Borrower shall fail to satisfy or perform any of
the covenants or agreements contained herein or (ii) any representation or
warranty of the Borrower herein shall be false, misleading or incorrect in any
material respect.

 

“Waiver Expiration Date” means the earliest to occur of (i) March 31, 2013, (ii)
the date on which a Waiver Default has occurred and (iii) the occurrence of any
Event of Default under the Loan Agreement (other than the Existing Defaults).

 

Section 2. Limited Waiver. (a) Upon satisfaction of the conditions precedent set
forth in Section 5 hereof, the Lender hereby waives until the Waiver Expiration
Date, the Existing Defaults.

 

(b) The occurrence of the Waiver Expiration Date shall be an Event of Default
with no grace period.

 

(c) Upon the occurrence of the Waiver Expiration Date, the waivers set forth in
this Section 2 shall terminate automatically and the Existing Defaults shall
then be continuing.

 

Section 3. Amendments.

 

The Loan Agreement is hereby amended, effective on the Effective Date (as
defined in Section 5 below), as follows:

 

(a) Subsection 1.1 is amended as follows:

 

(i)The definition of “Applicable Base Rate Margin” is amended and restated in
its entirety as follows:

““Applicable Base Rate Margin” means, at any date, eight percent (8.00%).”

 

(ii)The definition of “Maturity Date” is amended and restated in its entirety as
follows:

““Maturity Date” means March 31, 2013.”

 

(iii)The definition of “RVEP” is amended and restated in its entirety as
follows:

 

““RVEP” means Central Energy Partners LP (formerly known as Rio Vista Energy
Partners, L.P.), a Delaware limited partnership.”

 



- 2 -

 

 

(b) Subsection 2.4(B) is amended and restated in its entirety as follows:

 

“(B) Repayments. The outstanding principal amount of the Loans as of November 1,
2012, which is $1,970,000, shall be repaid by the Borrower on the last Business
Day of each month in the amounts and on the dates as follows:

 

 

Last Business Day of Each Month Below:  Monthly Principal Amount        
September 2012  $90,000  October 2012  $90,000  January 2013  $50,000  February
2013  $50,000 

 

In addition, the entire remaining outstanding principal balance of the Loans and
all other Obligations shall be paid in full no later than the Maturity Date."

 

Section 4. Covenants. The Borrower hereby covenants and agrees that the Borrower
shall:

 

(a) within forty-five (45) calendar days after the Effective Date, deliver to
the Lender a copy of an executed letter of intent, in form and substance
satisfactory to the Lender in its sole discretion (the “Letter of Intent”),
evidencing the intent of an investor (or investors) acceptable to the Lender in
its sole discretion to provide sufficient financing to the Borrower to repay
(prior to the Maturity Date) the outstanding Obligations in full in cash;

 

(b) within seventy-five (75) calendar days after the Effective Date, deliver to
the Lender evidence, in form and substance satisfactory to the Lender in its
sole discretion, that the preparation of definitive legal documentation
evidencing the transaction contemplated by the Letter of Intent has commenced;

 

(c) not later than the Maturity Date, consummate the financing transaction
contemplated by the Letter of Intent (including, without limitation, the
repayment in full in cash of all Obligations); and

 

(d) reimburse the Lender for all reasonable out of pocket costs and expenses
incurred by the Lender in the preparation, negotiation, execution and delivery
of this Limited Waiver and Ninth Amendment and the documents, exhibits,
instruments and agreements executed or delivered in connection herewith,
including the reasonable fees and disbursements of Emmet, Marvin & Martin, LLP,
counsel to the Lender.

 



- 3 -

 

 

Section 5. Effectiveness.

 

This Limited Waiver and Ninth Amendment shall become effective on the date (the
“Effective Date”) on which Lender shall have received:

 

(a) this Limited Waiver and Ninth Amendment duly executed by the Borrower and
the Lender;

 

(b) a Consent, duly executed by RVEP, substantially in the form of Exhibit A
hereto;

 

(c) payment of all of Lender's out of pocket costs and expenses (including,
without limitation, the reasonable fees and expenses of counsel to the Lender);
and

 

(d) such corporate, partnership or other authorization documents of RVEP and the
Borrower, as required by Lender.

 

Section 6. Effect of Limited Waiver and Ninth Amendment; Ratification;
Representations; etc.

 

(a) On and after the Effective Date,  this Limited Waiver and Ninth Amendment
shall be a part of the Loan Agreement,  all references to the Loan Agreement in
the Loan Agreement and the other Loan Documents shall be deemed to refer to the
Loan Agreement as amended by this Limited Waiver and Ninth Amendment, and the
term “this Agreement”, and the words “hereof”, “herein”, “hereunder” and words
of similar import, as used in the Loan Agreement, shall mean the Loan Agreement
as amended hereby.

 

(b) Except as expressly set forth herein, this Limited Waiver and Ninth
Amendment shall not constitute an amendment, waiver or consent with respect to
any provision of the Loan Agreement, as amended hereby, and the Loan Agreement,
as amended hereby, is hereby ratified, approved and confirmed in all respects.

 

(c) In order to induce Lender to enter into this Limited Waiver and Ninth
Amendment, the Borrower hereby represents and warrants to the Lender as follows:

 

(i)the representations and warranties of the Borrower set forth in the Loan
Agreement and in the other Loan Documents are true and correct as if made on the
date hereof;

 

(ii)after giving effect hereto, no Default or Event of Default has occurred and
is continuing;

 

(iii)as of the Effective Date, the principal amount outstanding of the Loan is
$1,970,000;

 

(iv)interest and fees have accrued on the principal amount of the Obligations as
provided in the Loan Agreement; and

 

(v)the obligation of the Borrower to repay the Loan and the other Obligations,
together with all interest and fees accrued thereon, is absolute and
unconditional, and as of the Effective Date, there exists no right of set off or
recoupment, counterclaim or defense of any nature whatsoever to the payment of
the Obligations.

 



- 4 -

 

 

(d) The Borrower hereby agrees and acknowledges that in accordance with Section
1(g) of the Third Amendment to Loan Agreement dated as of January 27, 2009
between the Borrower and the Lender, notwithstanding anything to the contrary
contained in the Loan Agreement or any of the other Loan Documents, no Loans
shall be LIBOR Loans and Loans shall not be converted into LIBOR Loans under any
circumstances.

 

(e) This Limited Waiver and Ninth Amendment is a Loan Document.

 

(f) All of the covenants, conditions and obligations set forth in the Loan
Agreement and the other Loan Documents including, without limitation, the
Mortgage, Deed of Trust and Security Agreement dated as of July 26, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Mortgage”)
and recorded July 27, 2007 under Clerk’s Instrument No. 070002627 in the Clerk’s
Office for the City of Hopewell, securing the Loan Agreement, and all other
ancillary Loan Documents, shall remain in full force and effect and are
specifically ratified and reaffirmed by the Borrower, except as expressly
modified herein. The Borrower hereby warrants and represents that the execution
of this Limited Waiver and Ninth Amendment shall not in any way impair, alter,
release or adversely affect the first priority lien, deed of trust, and security
interests, position, extent and/or enforceability of the Mortgage lien and deed
of trust as a first priority secured lien, deed of trust and perfected security
interest upon the secured property and collateral described in the Loan
Documents and Mortgage.

 

Section 7. Release; Covenant not to Sue.

 

(a) EACH OF THE BORROWER AND RVEP (IN ITS OWN RIGHT AND ON BEHALF OF ITS
OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS AND AGENTS) HEREBY
REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT DOES NOT HAVE ANY DEFENSES,
COUNTERCLAIMS, OFFSETS, CROSS-COMPLAINTS, CLAIMS OR DEMANDS OF ANY KIND OR
NATURE WHATSOEVER INCLUDING, WITHOUT LIMITATION, ANY SUCH DEFENSES,
COUNTERCLAIMS, OFFSETS, CROSS-COMPLAINTS, CLAIMS OR DEMANDS THAT CAN BE ASSERTED
(I) TO REDUCE OR ELIMINATE ALL OR ANY PART OF THE OBLIGATIONS OR (II) TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM THE LENDER OR ANY OF
ITS PREDECESSORS, SUCCESSORS AND ASSIGNS, OFFICERS, EMPLOYEES, INDEPENDENT
CONTRACTORS, ATTORNEYS AND AGENTS (COLLECTIVELY WITH THE LENDER, THE “RELEASED
PARTIES”). EACH OF THE BORROWER AND RVEP HEREBY UNCONDITIONALLY AND IRREVOCABLY,
VOLUNTARILY AND KNOWINGLY WAIVES, REMISES, ACQUITS, AND FULLY AND FOREVER
RELEASES AND DISCHARGES THE RELEASED PARTIES FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, OR EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS LIMITED WAIVER AND NINTH
AMENDMENT IS EXECUTED, WHICH THE BORROWER OR RVEP MAY NOW OR HEREAFTER HAVE
AGAINST ANY OF THE RELEASED PARTIES (COLLECTIVELY, THE “RELEASED CLAIMS”) AND
IRRESPECTIVE OF WHETHER ANY SUCH RELEASED CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING, WITHOUT LIMITATION,
THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER LOAN
DOCUMENTS, AND NEGOTIATION AND EXECUTION OF THIS LIMITED WAIVER AND NINTH
AMENDMENT.

 



- 5 -

 

 

(b) EACH OF THE BORROWER AND RVEP AGREES NEVER TO COMMENCE, VOLUNTARILY AID IN
ANY WAY, FOMENT, PROSECUTE OR CAUSE TO BE COMMENCED OR PROSECUTED AGAINST ANY OF
THE RELEASED PARTIES ANY ACTION OR OTHER PROCEEDING BASED UPON ANY OF THE
RELEASED CLAIMS WHICH MAY HAVE ARISEN AT ANY TIME ON OR PRIOR TO THE DATE OF
THIS LIMITED WAIVER AND NINTH AMENDMENT AND WERE IN ANY MANNER RELATED TO ANY OF
THE LOAN DOCUMENTS.

 

Section 8. New York Law.

 

This Limited Waiver and Ninth Amendment shall be construed in accordance with
and governed by the laws of the State of New York, without regard to New York
conflicts of laws principles.

 

Section 9. Severability.

 

If any provision hereof is invalid and unenforceable in any jurisdiction, then,
to the fullest extent permitted by law, (i) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in order to carry out the intentions of the parties hereto as nearly
as may be possible, and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

Section 10. Counterparts.

 

This Limited Waiver and Ninth Amendment may be executed by the parties hereto
individually or in any combination, in one or more counterparts, each of which
shall be an original and all of which shall together constitute one and the same
agreement. Signatures of the parties may appear on separate counterparts.

 



- 6 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver and Ninth
Amendment to be duly executed as of the day and year first above written.

 

REGIONAL ENTERPRISES, INC. RB INTERNATIONAL FINANCE (USA) LLC
(formerly known as RZB Finance LLC)             By: /s/ Ian Bothwell          
Name: Ian Bothwell           Title:   President   By: /s/ Nancy Remini          
Name: Nancy Remini           Title:   Vice President                     By: /s/
Pearl Geffers           Name: Pearl Geffers           Title:   First Vice
President  

 

- 7 -

 

 

EXHIBIT A

CONSENT

 

The undersigned refers to the Loan Agreement dated as of July 26, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) between Regional Enterprises, Inc. (as successor by assumption of
obligations to Central Energy Partners LP (formerly known as Rio Vista Energy
Partners L.P., “RVEP”), the “Borrower”) and RB International Finance (USA) LLC
(formerly known as RZB Finance LLC, the “Lender”). Terms used but not defined
herein have the meanings given to them in the Loan Agreement.

 

The undersigned has executed one or more Loan Documents to which it remains a
party, including, without limitation, (i) the Pledge Agreement dated as of July
26, 2007 between RVEP and the Lender (as amended, supplemented or otherwise
modified from time to time, the “Pledge Agreement”) and (ii) the Agreement of
Subordination and Assignment dated June 15, 2009 between the Borrower and RVEP
(as amended, supplemented or otherwise modified from time to time, the
“Subordination Agreement”). In order to induce the Lender to enter into the
Limited Waiver and Ninth Amendment dated as of November __, 2012 (the “Limited
Waiver and Ninth Amendment”), the undersigned hereby consents to the Limited
Waiver and Ninth Amendment (including, without limitation, the terms of Section
7 thereof), ratifies each Loan Document to which it is a party (including,
without limitation, the Pledge Agreement and the Subordination Agreement) and
confirms that all of its obligations under such Loan Documents are and shall
remain in full force and effect, after giving effect to the Limited Waiver and
Ninth Amendment, and shall and do apply to the Loan and all other obligations
and liabilities now and at any time hereafter outstanding under the Loan
Agreement.

 

 

IN WITNESS WHEREOF,    the undersigned has caused this Consent to be duly
executed.

 

Date: November 28, 2012

 

 

CENTRAL ENERGY PARTNERS LP
(formerly known as Rio Vista Energy Partners L.P.)

 

By: Central Energy GP LLC, its General Partner       By: /s/ Ian Bothwell    
Name:  Ian Bothwell     Title:  Executive Vice President and Chief Financial
Officer

 



- 8 -

 

 

 

 

 

 